DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenick (US 3,470,604) in view of Ooyauchi (WO 2015/037233 A1, US 2016/0184532 used as translation).
With regard to claims 1, 9, 11, and 13, Zenick teaches a needle assembly, comprising: a needle having a textured portion and non-textured portion adjacent to the textured portions and a hub arranged over at least a part of the textured portion of the needle (Fig. 3 textured portion in area of 3 non-textured distal of the textured portion), wherein the textured portion includes laser   As the pitch may be selected to achieve desired results regarding tensile strength a given pitch can be selected that would be lower than the width.  Lastly, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 4 and 5, as combined with Ooyauchi, in Zenick the protrusions form by material pushing onto itself as such the height of the protrusions will vary and indents will exist.
Regarding claims 6 and 7, Zenick teaches a device substantially as claimed.  Zenick does not disclose the depth.  However, Ooyauchi teaches grooves used to lock a needle which have a depth of .01 mm which can vary and that a plurality of such grooves can be used each having a width of .5mm ([0114]-[0116], [0119], [0120]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a depth and spacing in Zenick as in Ooyauchi as Ooyauchi teach this is beneficial for creating desired 
With regard to claim 8, see Col. 2 lines 18-20.
With regard to claims 10 and 14, see Col. 2 lines 23-35 (Fig. 3, the Examiner notes limitations to “molded” and “heat deformed” are product by process, the applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113, the Examiner finds the structure to be the same).
With regard to claim 12, Zenick teaches a device substantially as claimed.  Zenick does not disclose the grooves extend 180 degrees or less.  However, Ooyauchi teaches equivalently using grooves extending around the circumference or a large number of recesses ([0114], [0115], Fig. 14B).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use multiple recesses in Zenick as Ooyauchi teaches this is equivalent to a groove extending around the circumference which would result in the groove extending less than 180 degrees.
With regard to claim 15, Zenick and Ooyauchi teach a syringe for use with a liquid and a patient, comprising: the needle assembly according to claim 1 (see the rejection above), wherein the syringe is configured for injecting the liquid into the patient (no structure is recited to the syringe beyond what is in claim 1, such a device as provided by Zenick and Ooyauchi is capable of injecting liquid into a patient).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  No new arguments were filed with the RCE.  Applicant is directed to the Examiner’s remarks in the advisory action dated January 26, 2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783